

115 HCON 66 IH: Expressing support for the designation of June 21 as National ASK (Asking Saves Kids) Day to promote children’s health and gun safety.
U.S. House of Representatives
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 66IN THE HOUSE OF REPRESENTATIVESJune 26, 2017Mr. Cicilline (for himself, Mrs. Carolyn B. Maloney of New York, Mr. Keating, Mrs. Dingell, Mr. McGovern, Mr. Blumenauer, Mr. McNerney, Mr. Grijalva, Mr. Gallego, Mr. Schneider, and Mr. Scott of Virginia) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government ReformCONCURRENT RESOLUTIONExpressing support for the designation of June 21 as National ASK (Asking Saves Kids) Day to
			 promote children’s health and gun safety.
	
 Whereas on average, in 2010, one child under the age of 15 died every six days due to the unintentional discharge of a firearm;
 Whereas according to estimates from the Centers for Disease Control and Prevention, in 2012, approximately 667 children sustained nonfatal injuries from the unintentional discharge of a firearm;
 Whereas in States that collect data through the National Violent Death Reporting System, on average, 80 percent of unintentional firearm deaths of children under 15 occurred in a home;
 Whereas the ASK Campaign encourages parents to add one more question to a conversation before their child visits other homes: Is there an unlocked gun in your house?;
 Whereas the ASK Campaign was first established by the American Academy of Pediatrics (AAP) and the Center to Prevent Youth Violence, along with other partners, in 2000;
 Whereas the president of the AAP has said, Keeping children and teens safe from preventable injuries is one of the most important things we do as pediatricians.;
 Whereas according to the National Rifle Association’s Parents’ Guide to Gun Safety, Parental responsibility does not end, however, when the child leaves the home … Even if no one in your family owns a gun, chances are that someone you know does. Your child could come in contact with a gun at a neighbor’s house, when playing with friends, or under other circumstances outside your home.;
 Whereas asking this simple question about gun safety before sending your child to play at another home could help save your child’s life;
 Whereas June 21, the first day of summer, the season in which kids typically spend more time at a friend’s or family member’s home, has traditionally been designated as National ASK Day; and
 Whereas June 21, 2017, has been designated by national organizations as the 15th annual National ASK Day: Now, therefore, be it
	
 That Congress— (1)supports the designation of National ASK (Asking Saves Kids) Day to encourage parents to begin asking this life-saving question; and
 (2)supports the goals and ideals of National ASK Day. 